NO. 07-02-0035-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  FEBRUARY 1, 2002

                        ______________________________


                            RONALD ROSS, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                  NO. 80806; HONORABLE LARRY GIST, JUDGE

                       _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      This appeal was brought by appellant Ronald Ross after he entered a plea of guilty

to the offense of possession of a controlled substance. Pursuant to a plea bargain,

appellant was sentenced to five years confinement in the Institutional Division of the

Department of Criminal Justice.
       Appellant has now filed a motion in which he asks this court to dismiss his appeal,

and he has personally signed that motion. Because appellant has complied with the

requisites of Rule 42.2 (a) of the Texas Rules of Appellate Procedure and this court has

not delivered its decision prior to receiving appellant’s motion, we hereby grant the motion

to dismiss.


       Having dismissed this appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                 John T. Boyd
                                                  Chief Justice

Do not publish.




                                             2